DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 6, 2021 has been entered.

Status of Claims
Claims 1, 3-9, and 11-20 are pending in the instant application. Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Accordingly, claims 1, 3-9, and 11-13 are under examination on the merits in the instant case.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 3-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann et al. (WO 2009/141146 A1, of record) in view of Kandimalla et al. (US 2009/0053206 A1, of record), McSwiggen et al. (US 2010/0145038 A1, of record), Wengel et al. (US 2009/0182136 A1, of record), Avkin-Nachum (US 2015/0259676 A1, of record), and Albaek et al. (US 2015/0368642 A1, of record). 
Hartmann teaches “the requirement of double stranded RNA for RIG-I recognition” and that “the recognition of 5’ triphosphate requires a double strand spanning at least 21 nucleotides encompassing the 5’nucleotide carrying the triphosphate”. See page 70. 
Hartmann discloses a 5’-triphosphoate-containing 24-mer synthetic RNA sequence of SEQ ID NO:53 (5’-GACGCUGACCCUGAAGUUCAUCUU) in Table 5. It is noted that Hartmann’s SEQ ID NO:53 (“3P-GFP2”) is 100% identical to SEQ ID NO:1 claimed in the instant case. 
Hartmann discloses a 24-mer synthetic RNA sequence of SEQ ID NO:46 (5’-AAGAUGAACUUCAGGGUCAGCGUC), which is fully complementary to SEQ ID NO:53. It is noted that Hartmann’s SEQ ID NO:46 (“AS GFP2”) is 100% identical to SEQ ID NO:2 claimed in the instant case.
 expression in cells, whereas SEQ ID NO:53 alone or SEQ ID NO:46 alone fails to induce IFN- expression. See Figure 14.
Hartmann teaches that a double-stranded RNA with a 5’ triphosphate having a blunt-end (no overhang) can be designed to have a 1-nt overhang at the 3’ end while maintaining high immunostimulatory activity. See the following structure in Figure 3.

    PNG
    media_image1.png
    49
    442
    media_image1.png
    Greyscale

Hartmann does not teach a structure wherein the upper strands of two dsRNAs are linked at their 3’ or 5’ ends via a phosphodiester linker. 
Kandimalla teaches that two identical immunomers can be linked 3’-3’ or 5’-5’. See the following copied from Figure 2:

    PNG
    media_image2.png
    39
    194
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    40
    194
    media_image3.png
    Greyscale

See also Table I listing exemplary 3’-3’ linked immunomers comprising two identical nucleotide sequences. 
McSwiggen discloses a composition comprising two 5’-5’ linked RNA duplexes and a composition comprising two 3’-3’-linked RNA duplexes. See Figures 22A, 22B, 22E, and 22F copied below:

    PNG
    media_image4.png
    297
    907
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    274
    832
    media_image5.png
    Greyscale

Wengel discloses a discontinuous RNA duplex structure, wherein one strand is discontinues while the other stand is continuous with phosphodiester linkages. See paragraphs 0139 and 0145. See also Figure 1B as copied below:

    PNG
    media_image6.png
    256
    708
    media_image6.png
    Greyscale

Avkin-Nachum teaches that “a phosphodiester linker” is one of a finite number of art-recognized linkers linking two separate moieties, wherein the linkers include a carbon linker, a peptide linker, a nucleotide linker, and an amido alkyl linker. See paragraphs 0043, 0060, and 0147.
Albaek teaches that a phosphodiester linker is a bivalent linker that links two separate moieties. See #10 in Figure 13 as copied below:

    PNG
    media_image7.png
    92
    600
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to make a combination composition comprising two of Hartmann’s 24-bp duplexes whose two upper strands are linked at their 5’ ends or 3’ ends via a phosphodiester linker and the  at a greater level than Hartmann’s single 5’-triphosphate-containing 24-bp duplex alone, wherein “5’nucleotide carrying the triphosphate” in an RNA duplex was taught to be required for RIG-I recognition and immunostimulation (e.g., IFN- induction) as evidenced by Hartmann’s disclosure, because one of ordinary skill in the art would have reasonably expected an additive/greater level of immunostimulation by the combination composition compared to a single duplex, and because linking two identical immunostimulatory oligonucleotides at their 3’ ends or 5’ ends via an art-recognized linker was an art-recognized design option as disclosed by Kandimalla,. In addition, linking only one strand from each of the two RNA duplexes via a 3’-3’ or 5’-5’ linkage was an art-recognized design option as well as an art-recognized duplex linking methodology as illustrated in McSwiggen’s 3’-3’ or 5’-5’ linked duplexes in Figures 22A, B, E, and F, wherein a phosphodiester linker was one of a finite number of art-recognized linkers as taught by Avkin-Nachum and Albaek, wherein making an RNA structure having continuous phosphodiester linked RNAs in one strand with a discontinuous RNA strand in the other strand was within the technical grasp one of ordinary skill in the art as evidenced by Wengel. 
One of ordinary skill in the art would also have been motivated, with a reasonable expectation of success, to link two of Hartmann’s 24-bp duplexes comprising a 5’ triphosphate blunt end and a 1-nt 3’ overhang as depicted in Hartmann’s Figure 3 copied above, because the overhang-containing duplex was demonstrated to provide equivalent, high immunostimulatory activity as the no-overhang duplex, which would have suggested to one of ordinary skill in the art that the two structures are functionally equivalent structures thus are alternative design options available in the art before the effective filing date.   
prima facie obvious before the effective filing date. 

Response to Arguments
Applicant's arguments filed on August 6, 2021 have been fully considered but they are not persuasive. Applicant argues that the claims are not obvious because Hartmann does not teach the claimed structure wherein two oligonucleotide strands are linked. Applicant also argues that the secondary references cited in the rejection do not teach RIG-I activators. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant argues that the knowledge disclosed in the secondary references not related to RIG-I would not have motivated one of ordinary skill in the art to make the claimed structure for improving RIG-I activators thus the combination of the cited references does not lead to the claimed subject matter. In response, it is noted that a combination of two identical compounds is reasonably expected by any person of ordinary skill in the relevant art to provide a greater or additive effective effect than a single compound. That is, it requires no more than a logical reasoning or ordinary creativity for an ordinarily skilled artisan to reasonably expect a composition comprising two RIG-I activator molecules would provide greater or additive RIG-I activation compared to only one RIG-I activator molecule. Note that a “person of ordinary skill is also a person of ordinary creativity, not an automaton.” (emphasis added). KSR. International Co. v. Teleflex Inc., 550 US 398, 421, 82 USPQ2d 1385, at 1397 (U.S. Supreme Court, 2007). As such, the mere fact that the secondary references cited in the instant rejection do not pertain to RIG-I activators is not sufficient to establish that a person of ordinary skill in  at a greater level. See also In re Kerkhoven 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), wherein the court expressed the following: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…[T]he idea of combining them flows logically from their having been individually taught in the prior art.” (emphasis added). Before the effective filing date, a structure of 5’-5’ or 3’-3’ linked nucleic acid molecules was one of art-recognized design options to pursue when making a composition comprising two functionally equivalent nucleic acid molecules as evidenced by the teachings of Kandimalla and McSwiggen. Further, making a double-stranded RNA wherein nucleotides in one strand are continuous via phosphodiester linkages, while nucleotides in the other strand are discontinuous was an art-accepted dsRNA design as evidenced by Wengel, and furthermore, a phosphodiester structure was an art-recognized non-nucleotide, bivalent linker that was known to be suitable for linking two separate moieties as taught by Avkin-Nachum and Albaek. Thus, one of ordinary skill in the art would have been motivated to use a phosphodiester linker when making a combination composition comprising two of Hartmann’s 24-bp duplexes that are linked at their 5’ ends or 3’ ends, thereby arriving at the claimed structure with a reasonable expectation of success.
Applicant argues that the reasons for modifying Hartmann’s teaching “must be coming from the application under examination,” thus the examiner used an impermissible hindsight reconstruction. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues that the claimed structure has a triphosphate, a triphosphate analog, or a free 5’ hydroxyl group at the unlinked 5’ terminal nucleotides. In response, it is noted that Hartmann’s 24-bp duplex already comprises a free triphosphate at the 5’ terminus, wherein Hartmann expressly disclosed a double-stranded RNA with a 5’ triphosphate having a blunt-end (no overhang) can be designed to have a 1-nt overhang at the 3’ end while maintaining high immunostimulatory activity. See the following structure in Figure 3, wherein three circles (ooo) at the 5’ terminus of the upper strand represent 5’ triphosphate. 

    PNG
    media_image1.png
    49
    442
    media_image1.png
    Greyscale

 Note that Hartmman also expressly disclosed a 5’-triphosphoate-containing 24-mer synthetic RNA sequence of SEQ ID NO:53 (5’-GACGCUGACCCUGAAGUUCAUCUU) in Table 5, wherein Hartmann’s SEQ ID NO:53 (“3P-GFP2”) is 100% identical to SEQ ID NO:1 claimed in the instant case. Furthermore, Hartmann taught that “the recognition of 5’ triphosphate requires a double strand spanning at least 21 nucleotides encompassing the 5’nucleotide carrying the triphosphate”. See page 70. Hence, the presence of 5’ triphosphate at the unlinked, free 5’ termini is taught by Hartmann. 
Applicant argues that each of Kandimalla and McSwiggen does not teach use of a phosphodiester linker; Wengel does not teach 3’-3’ or 5’-5’ terminal linkage for two oligonucleotides; Avkin-Nachum does not teach a 5’ triphosphate or the claimed conjugate; and Albaek does not teach the claimed conjugate structure. Again, applicant’s attention is directed to the fact that one cannot show nonobviousness by attacking references individually where the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant asserts that the examiner’s use of Avkin-Nachum for teaching a phosphodiester linker “is misplaced” because the linkers disclosed in Avkin-Nachum are “extremely large, and potentially limitless, genus of linkers.” Contrary to applicant’s assertion, the type of linkers useful for linking two separate moieties is clearly specified in Avkin-Nachum, wherein a phosphodiester linker is specifically and expressly recited such that “the linker may a carbon-based linker, a peptide linker, a nucleotide linker, an amino alkyl linker, a phosphodiester linker and a phosphorothioate linkage.” (emphasis added). See paragraph 0043. Note that the six different types of linkers disclosed in paragraph 0043 are also disclosed in the same manner in paragraph 0060, and paragraph 0147 discloses seven different types of linkers including the expressly recited “phosphodiester linker”. Furthermore, the motivation to select a phosphodiester linker in the instant rejection is not established solely on Avkin-Nachum. Rather, the obviousness of using a phosphodiester linker for linking two terminal nucleotides of two oligonucleotides was established on the prior art’s teaching that a phosphodiester is utilized in the relevant art to link two nucleotides as evidenced by Wengel and that a phosphodiester linker is actually used in the relevant art to link two separate moieties as demonstrated by Albaek. Hence, even if applicant deems that a phosphodiester linker of Avkin-Nachum is one of an infinite, limitless number of linkers, which is not the case as Avkin-Nachum specifically disclosed limited types, six or seven, of suitable art-recognized linkers as explained above, use of a phosphodiester linker for making a 5’-5’ or 3’-3’ linked nucleic acid would have been an obvious option in the relevant art in view of Wengel, Avkin-Nachum, and Albaek. 
Applicant argues that there is no reason to combine the cited references because the secondary references do not teach “any effect of any RNA molecule on RIG-1 stimulation” and there is no “realization that two RNA duplexes are better than one” as the examiner failed to stimulation) would have been reasonably and logically, if not absolutely, predicted by a person of ordinary creativity in the relevant art to provide a greater level of the intended activity compared to a single nucleic acid molecule. Hence, the examiner is not required to compare and show activities provided by a composition comprising two separate dsRNAs (less functional) vs. a composition comprising two linked dsRNAs (“more functional”) in order to establish “valid” obviousness of the claimed structure. Note that for obviousness under §103, “all that is required is a reasonable expectation of success”, and it does not require “absolute predictability of success”. See In re O ’Farrell, 853 F.2d 894, 7 USPQ2d 1673 (Fed. Cir. 1988) at 1681. In addition, applicant’s assertion that linking two dsRNAs “is not consistent with common sense” is not supported by any objective evidence. Note that making a combination composition comprising two prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…[T]he idea of combining them flows logically from their having been individually taught in the prior art.” (emphasis added). In re Kerkhoven 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). 
Applicant argues that the cited art does not address “the concern of one of ordinary skill in the art that conjugating functional RNA duplexes might interfere with the ability of the RNA duplexes to stimulate IFN- or RIG-1”. In response, it is noted that applicant did not provide any objective, factual evidence to support the assertion that one of ordinary skill in the relevant prior art was aware of or was concerned about the loss of Hartmann’s dsRNA activity in RIG-I activation and/or IFN-stimulation when the dsRNA is linked as claimed. That is, there is no evidence of record that criticizes or teaches away from making the instantly linked structure when making a combination product comprising two of Hartmann’s 5’-triphosphate-containing 24-bp duplexes. Hence, the cited art in the instant rejection is not required to address the alleged “concern”. 
In view of the foregoing, this rejection is maintained. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-9, and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 10-13, and 15-17 of U.S. Patent No. 10,059,943 B2 in view of Hartmann et al. (WO 2009/141146 A1, of record), Kandimalla et al. (US 2009/0053206 A1, . 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the ‘943 patent claims, which are drawn to a composition comprising a double-stranded oligonucleotide whose sense strand is 100% identical to SEQ ID NO:1 claimed in the instant case and antisense strand is 100% identical to SEQ ID NO:2 claimed in the instant case. It would have been obvious to make a phosphodiester linker-linked 3’-3’ or 5’-5’ oligonucleotide composition comprising two of the duplex claimed in the ‘943 patent claims, wherein the strands having a free, unlinked 5’ terminus have a triphosphate for RIG-I recognition and IFN- stimulation, wherein the 3’ terminus is modified to comprise a 1-nt overhang in view of the combined teachings of Hartmann, Kandimalla, McSwiggen, Wengel, Avkin-Nachum, and Albaek as explained in the §103 rejection above, which is fully incorporated by reference herein thus will not be repeated. 

Response to Arguments
Applicant's arguments filed on August 6, 2021 have been fully considered but they are not persuasive. Applicant argues that the instant claims are not obvious for the same reasons provided in the §103 rejection. In response, it is noted that applicant’s arguments addressing the §103 rejection are not found persuasive as noted above. 
Applicant argues that the examiner failed to provide a reason to modify the oligonucleotide of the ‘943 patent claims, because there is no basis that the conjugated, linked form would provide “better” RIG-1 activation or “greater” IFN-a induction, thereby being “more functional” compared to unconjugated/unlinked, free oligonucleotides. It appears that applicant argues that the examiner did not show that a combination composition comprising two linked 

Claims 1, 3-9, and 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-32 of copending Application No. 15/969,077 (allowed but issue fee has not been paid; will change to a non-provisional rejection once the issue fee has been paid) in view of Hartmann et al. (WO 2009/141146 A1, of record), Kandimalla et al. (US 2009/0053206 A1, of record), McSwiggen et al. (US 2010/0145038 A1, of record), Wengel et al. (US 2009/0182136 A1, of record), Avkin-Nachum (US 2015/0259676 A1, of record), and Albaek et al. (US 2015/0368642 A1, of record). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the ‘077 claims, which are drawn to a composition comprising a double-stranded oligonucleotide whose sense strand is 100% identical to SEQ ID NO:1 claimed in the instant case and antisense strand is 100% identical to SEQ ID NO:2 claimed in the instant case. It would have been obvious to make a phosphodiester linker- stimulation, wherein the 3’ terminus is modified to comprise a 1-nt overhang in view of the combined teachings of Hartmann, Kandimalla, McSwiggen, Wengel, Avkin-Nachum, and Albaek as explained in the §103 rejection above, which is fully incorporated by reference herein thus will not be repeated. 

Response to Arguments
Applicant's arguments filed on August 6, 2021 have been fully considered but they are not persuasive. Applicant argues that the instant claims are not obvious for the same reasons provided in the §103 rejection. In response, it is noted that applicant’s arguments addressing the §103 rejection are not found persuasive as noted above. 
Applicant argues that the examiner failed to provide a reason to modify the oligonucleotide of the ‘077 claims, because there is no basis that the conjugated, linked form would provide “better” RIG-1 activation or “greater” IFN-a induction, thereby being “more functional” compared to unconjugated/unlinked, free oligonucleotides. It appears that applicant argues that the examiner did not show that a combination composition comprising two linked dsRNAs is “more functional” than a combination composition comprising two unlinked dsRNAs. In response, it is noted that the instant claims are rendered obvious over the allowed claims in the ‘077 application in view of the prior art knowledge that 5’-5’ or 3’-3’ linked nucleic acid structure was one of methodologies/design options for making a combination nucleic acid composition comprising two functionally equivalent nucleic acids. Hence, the instant claims are rendered obvious over the single dsRNA that is a RIG-I ligand claimed in the ‘077 claims on the rationale that one of ordinary skill in the art would have been motivated to make a combination composition comprising two of the RIG-I ligand dsRNA claimed in the ‘077 

Conclusion
No claim is allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008.  The examiner can normally be reached on Monday-Thursday: 8am - 6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANA H SHIN/Primary Examiner, Art Unit 1635